Appeal from a decree disallowing a claim against the receiver of Franklin Motor Car Company for a debt alleged to be due from that corporation to the claimant.
It was undisputed that the claimant loaned to Franklin Motor Car Company the sum of forty-five hundred dollars, and that the debt was afterward canceled in consideration of stock in the same company issued to the claimant.
On the ground that she had been induced to exchange her obligation, for stock, by fraud of the company and certain of its officers and agents, the claimant sought to rescind the contract by which such substitution was made and presented her claim as a debt due her from the corporation.
Obviously the claim is valid if, and only if fraud is proved. The single Justice who heard the evidence disallowed the claim. His decree based on a finding of fact is not to be reversed unless clearly erroneous.
A reading of the case and briefs discloses no such error as will justify this court in sustaining the appeal.
That the claimant, a woman evidently without experience bought and paid a premium for a large amount of stock in a crumbling corporation four months before it went into the hands of a receiver, naturally excites suspicion. •
Henry Cleaves, for plaintiff.
Verrill, Hale, Booth & Ives, and Philip G. Clifford, for defendants.
But a painstaking review of the testimony fails to reveal any fraud in fact on the part of any officer or agent of the corporation and confirms the correctness of the decree. Appeal dismissed. Decree below affirmed.